ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Telford Aviation, Inc.                        )      ASBCA No. 59422
                                              )
Under Contract No. W15P7T-07-C-W009           )

APPEARANCES FOR THE APPELLANT:                       Stephen D. Knight, Esq.
                                                     Zachary D. Prince, Esq.
                                                      Smith Pachter Mc Whorter PLC
                                                      Vienna, VA

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Lawrence S. Rabyne, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Arlington Heights, IL

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 12 February 2015




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59422, Appeal of Telford Aviation,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals